UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6692



PAUL MATTURA,

                                           Petitioner - Appellant,

          versus


J. VANYUR, Warden,

                                              Respondent - Appellee,

          and


UNITED STATES PAROLE COMMISSION,

                                                          Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-96-552-5-BR2)


Submitted:   November 10, 1998         Decided:     November 30, 1998


Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Mattura, Appellant Pro Se. Bruce Charles Johnson, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Paul Mattura appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Mattura v. Johnson, No. CA-96-552-5-BR2 (E.D.N.C. Apr. 30, 1997).

We grant Mattura’s motions to remove the case from abeyance, amend

his informal brief, and file a supplemental informal brief. We deny

Mattura’s motion to appoint counsel and petition for a writ ad in-

quirendum. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2